Citation Nr: 0020440	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a 
fractured right olecranon.

2. Entitlement to an increased evaluation for residuals of a 
fractured right hip (ischial ramus), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant had more than 6 years of active duty, including 
a period from October 1970 to November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant subsequently moved to an 
area represented by the RO in Reno, Nevada.

This case was previously at the Board and was remanded for 
evidentiary development by the Board in October 1998.  The 
evidentiary development having been completed, the case is 
now ready for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
adjudication of the appellant's claim for increased 
evaluations has been obtained by the RO.

2. The appellant's right elbow exhibits normal range of 
motion from 0 to 145 degrees with no pain on motion and 
pronation and supination of the right elbow is normal from 
0 to 80 degrees, but there is pain on pressure and the 
appellant reports several monthly episodes of pain.

3. The appellant's right hip exhibits near normal range of 
motion, right hip flexion is to 125 degrees with 
increasing pain on motion.  Abduction of the right hip is 
to 30 degrees, adduction is 20 degrees, internal rotation 
is 25 degrees and external rotation was 35 degrees.  In 
the supine position, pain was evident on hip flexion at 90 
degrees and 125 degrees with support.  No fatigue or 
weakness of the hip was noted.



CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent for 
residuals of a fractured right olecranon have been met.  
38 U.S.C.A. §§ 1105, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71(a). Diagnostic Code (DC) 5206 (1999).

2. The criteria for a disability evaluation in excess of 10 
percent for residuals of a fractured right hip have not 
been met. 38 U.S.C.A. §§ 1105, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a). (DC) 5252, 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claims are 
both well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a disability has become more severe is well 
grounded where the disability was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Because the appellant's claims are well grounded, VA has a 
duty to assist with the development of the claims.  38 
U.S.C.A. § 5107(a) (West 1991).  In this regard, the Board 
notes that the appellant was provided several VA examinations 
including one after a remand from the Board.  In addition, 
the RO obtained numerous VA and service medical records that 
the appellant indicated were available.  The appellant has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The veteran was service-connected for residuals of fractures 
to the right ischial ramus and right olecranon, with 
noncompensable evaluations assigned from February 1986.  A VA 
physical examination in May 1986 revealed a painful right 
hip, without x-ray evidence of pathology, probable 
trochanteric bursitis and no significant clinical problem 
with the right elbow.  On VA physical examination in March 
1993, the veteran complained of chronic pain in the right hip 
and elbow.  X-rays of the right hip and elbow revealed normal 
findings.  The pain in the hip was diagnosed as muscle strain 
and the pain in the right elbow was attributed to muscle 
strain and synovitis.  

On VA physical examination in June 1994, it was reported that 
the veteran had neurological changes in the right upper 
extremity due to the right elbow fracture.  There was 
weakness and numbness in the right hand.  Limitation of 
motion in the right hip and pain were attributed to the right 
hip fracture.  X-rays of the right hip and elbow were within 
normal limits.  On VA physical examination in November 1997, 
the veteran reportedly had arthritic changes in the right 
hip, with some limitation of motion.  It was noted that he 
had full range of motion of the right elbow, with no 
measurable dysfunction.  A rating action in April 1998 
increased the 0 percent rating for status post fracture of 
the right ischial ramus to 10 percent from November 1997 and 
continued the noncompensable rating for residuals of the 
right olecranon fracture.  


II.  Right elbow

The appellant suffered a broken right elbow in a motor 
vehicle accident in 1972 while in service.  He has been 
granted service connection for the residuals of that injury, 
but he seeks a compensable disability evaluation.

This case was previously before the Board and was remanded 
for an additional medical evaluation.  The appellant received 
a VA examination in July 1999.  This examination found that 
the range of motion was normal for the right elbow.  Range of 
motion was 0 to 145 degrees with no pain, pronation and 
supination were normal bilaterally at 80 degrees and no pain 
was experienced.  The appellant did experience pain on 
pressure.  There was no weakness noted and the appellant 
denied dropping items.  There was no loss of strength.  The 
appellant did complain of pain 2-3 times per month and very 
occasional swelling (1-2 times per year).  X-rays of the 
right elbow revealed mild arthritic changes.  

The appellant contends that a compensable disability 
evaluation is warranted for residuals of a fractured right 
olecranon.

Under the regulations a noncompensable evaluation is assigned 
unless there is a joint fracture of the elbow with marked 
cubitus varus or cubitus valgus deformity or ununited 
fracture of the head or the radius which would warrant a 
rating of 20 percent.  38 C.F.R. § 4.71(a), DC 5209 (1999).

The veteran does not have ankylosis of the elbow or 
limitation of flexion to 100 degrees or limitation of 
extension to 45 degrees.  He does not meet the criteria for a 
compensable evaluation for residuals of the right elbow 
fracture under any applicable Diagnostic Codes.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5205-5209 (1999).  The 
Board can consider functional impairment due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Under DC 5209, the appellant would be entitled to a 
noncompensable disability rating because there is no evidence 
of marked cubitus varus or cubitus valgus deformity or 
ununited fracture of the head or the radius which would 
warrant a rating of 20 percent.  38 C.F.R. § 4.71(a), DC 5209 
(1999).  The findings of neurologic impairment in the right 
upper extremity have not been repeated following the 1994 
examination.  However, based on the finding that the 
appellant suffers pain on pressure and episodes of pain 2-3 
times per month, the Board finds that a rating of 10 percent, 
may be assigned for limitation of function.  See 38 C.F.R. 
§ 4.59.  The Board finds that a 10 percent evaluation 
properly takes into account the appellant's function loss due 
to pain.  See 38 C.F.R. § 4.40.  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).

III.  Right hip

The appellant suffered a broken right hip in the same motor 
vehicle accident in 1972. He has been granted service 
connection for the residuals of that injury with a disability 
evaluation of 10 percent, but he seeks an increased 
disability evaluation.

This case was previously before the Board and was remanded 
for an additional medical evaluation.  The appellant received 
a VA examination in July 1999.  This examination found that 
range of motion of the hip was normal on the left and near 
normal on the right, but with increased pain throughout the 
maneuvers on the right.  Hip flexion on the left was 130 
degrees, on the right pain began at 90 degrees and was 
limited to 125 degrees, but with sharp pain.  Abduction was 
45 degrees on the left and 30 degrees on the right.  
Adduction was 30 degrees on the left and 25 degrees on the 
right.  Internal rotation was 45 degrees on the left and 25 
degrees on the right.  External rotation was 55 degrees on 
the left and 35 degrees on the right.  In the supine 
position, pain was evident with hip flexion at 90 degrees on 
the right but could be increased with support to 120 degrees.  
There was no weakness or fatigue of the joint noted during 
examination.  The examiner found that currently the residuals 
of the fractured hip have little or only mild influence on 
functional ability.  X-rays of the right hip revealed normal 
findings.  

The appellant contends that a disability evaluation in excess 
of 10 percent is warranted for residuals of a fractured right 
hip.

Under the regulations, a 10 percent evaluation is assigned 
when there is limitation of flexion of the hip and thigh to 
45 degrees.  A higher evaluation of 20 percent is not 
warranted unless flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71(a), DC 5252 (1999).

The Board can consider functional impairment, this evaluation 
included functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Under DC 5252, the appellant would be entitled to a 
noncompensable disability rating.  Even considering that 
flexion of the hip is painful from 90 degrees onwards, range 
of motion of his hip and thigh is substantially greater than 
45 degrees.  38 C.F.R. § 4.71(a), DC 5252 (1999).  The 
appellant does, however, suffer from pain on motion of his 
hip.  Based on the finding that the appellant suffers pain on 
motion, but taking into account the examiner's opinion that 
there is little or mild influence on functional ability, the 
Board finds that a rating of 10 percent, which is greater 
than that provided by the appropriate DC based on the 
residuals of fractured right hip, is the correct evaluation 
for the appellant's residuals of a fractured hip.  The Board 
finds that a 10 percent evaluation properly takes into 
account the appellant's function loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.59.  See also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  The veteran does not have 
ankylosis of the hip, limitation of abduction beyond 10 
degrees, limitation of flexion to 30 degrees or other 
impairment warranting a higher rating under any applicable 
Diagnostic Codes.  See 38 C.F.R. § 4.71a Diagnostic Codes 
5250-5253 (1999).  

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his residuals of a fractured 
right hip, as a layperson, he is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
In reaching this conclusion the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an increased rating above 10 percent for 
residuals of a fractured hip, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating of 10 percent for 
residuals of a fractured right olecranon is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured right hip is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

